Citation Nr: 0931246	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  09-19 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals of a lacerated wound of the right 
knee. 

2.  Entitlement to an effective date prior to October 24, 
2007, for the assignment of a 10 percent disability rating 
for residuals of a lacerated wound of the right knee. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1941 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted an increased rating of 
10 percent for residuals of a lacerated wound of the right 
knee, effective from October 24, 2007.  

In June 2009, the Veteran filed a claim asserting clear and 
unmistakable error.  It does not appear that the claim has 
been adjudicated, so the matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In March 1946, service connection was granted for residuals 
of a lacerated wound of the right knee.  At that time, the 
only residual that the right knee disability manifested was 
the scar from that wound and a noncompensable rating was 
assigned.  

The record shows that the Veteran currently has degenerative 
joint disease (DJD) of the right knee.  August 1989 X-ray 
Report; November 1990 X-ray Report.  The Veteran sincerely 
believes that his DJD is related to his inservice injury.  
See October 1990 Statement by the Veteran (in my opinion the 
arthritis is due to the knee injury; why should arthritis be 
confined only to that knee when the other has supported me 
without one minute of pain, suffering, or inconvenience?).  
Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2) (2008).  
Although the Veteran is competent to describe the symptoms he 
experiences in his right knee, because he is a lay person, he 
is not competent to provide a medical opinion as to the 
etiology of his DJD.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge). 

The record shows, however, that a medical opinion has never 
been obtained as to whether the Veteran's DJD is a residual 
of his November 1942 inservice injury to his right knee.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Given the current diagnosis of degenerative joint 
disease of the right knee, the documented injury to the right 
knee during service, and the Veteran's lay evidence of 
inservice and post-service pain, a medical opinion is 
necessary on the issue of whether the Veteran's current DJD 
is a residual of his November 1942 inservice injury to his 
right knee.  

On remand, the RO/AMC should also make arrangements to obtain 
the Veteran's treatment records from CORA - Physical 
Therapists in Del Ray Beach, Florida, as well as any recent 
VA treatment records.

In the May 2008 rating decision, the RO granted an increased 
rating of 10 percent for residuals of a lacerated wound of 
the right knee, effective from October 24, 2007.  In a VA 
Form 9 received in November 2008, the Veteran disagreed with 
the effective date assigned for the 10 percent rating.  A 
statement of the case (SOC) has not been issued on this 
claim.  See Manlincon v. West, 12 Vet. App. 238 (1998).  This 
should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to his right knee from the VA 
treatment facility in West Palm Beach, 
dated since December 2008.

2.  Make arrangements to obtain the 
Veteran's complete treatment records 
related to his right knee from CORA - 
Physical Therapists in Del Ray Beach, 
Florida.

3.  Thereafter, schedule the Veteran for a 
VA examination of his right knee.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examiner should identify and describe 
all residuals attributable to the 
Veteran's service-connected residuals of a 
laceration of the right knee, to include 
any scars and orthopedic residuals.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current degenerative joint 
disease of the right knee is a residual of 
the Veteran's November 1942 injury to his 
right knee.  If the answer is affirmative, 
the examiner should report range of motion 
of the right knee in degrees, describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the knee is used repeatedly, and 
indicate if there is instability or 
recurrent subluxation of the knee.

The examiner should also describe in 
detail the Veteran's scar(s) of the right 
knee.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Issue the Veteran a statement of the 
case on the issue of entitlement to an 
effective date prior to October 24, 2007, 
for the assignment of a 10 percent 
disability rating for residuals of a 
lacerated wound of the right knee.  If he 
perfects an appeal of this claim, return 
it to the Board in accordance with the 
usual appellate procedures.

5.  Finally, readjudicate the claim of 
entitlement to a disability rating in 
excess of 10 percent for residuals of a 
lacerated wound of the right knee.  If any 
sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

